Name: 97/548/EC: Commission Decision of 11 July 1997 defining the specifications of projects of common interest identified in the sector of the trans-European energy networks by Decision No 1254/96/EC of the European Parliament and of the Council, as amended by Decision No 1047/97/EC of the European Parliament and of the Council (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  electrical and nuclear industries;  oil industry;  trade;  environmental policy;  energy policy
 Date Published: 1997-08-15

 Avis juridique important|31997D054897/548/EC: Commission Decision of 11 July 1997 defining the specifications of projects of common interest identified in the sector of the trans-European energy networks by Decision No 1254/96/EC of the European Parliament and of the Council, as amended by Decision No 1047/97/EC of the European Parliament and of the Council (Text with EEA relevance) Official Journal L 225 , 15/08/1997 P. 0025 - 0033COMMISSION DECISION of 11 July 1997 defining the specifications of projects of common interest identified in the sector of the trans-European energy networks by Decision No 1254/96/EC of the European Parliament and of the Council, as amended by Decision No 1047/97/EC of the European Parliament and of the Council (Text with EEA relevance) (97/548/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Decision No 1254/96/EC of the European Parliament and of the Council of 5 June 1996, laying down a series of guidelines for trans-European energy networks (1), as amended by Decision No 1047/97/EC of the European Parliament and of the Council (2), and in particular Article 6 (4) thereof,Whereas the projects of common interest identified by Decision No 1254/96/EC, as amended by Decision No 1047/97/EC, should be specified by indicating their location and, where required, their main characteristics;Whereas by Decision 96/537/EC (3) the Commission has defined the specifications of the projects of common interest identified by Decision No 1254/96/EC; whereas those specifications, some of which have been added to or amended, are set out in the Annex to this Decision, together with the specifications relating to the new projects of common interest identified by Decision 1047/97/EC in a presentation with two columns, showing in the left-hand column the projects identified by Decision No 1254/96/EC as amended by Decision 1047/97/EC and in the right-hand column, for each of those projects, the definition of its specifications; whereas, accordingly, Decision 96/537/EC should be repealed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 9 of Decision No 1254/96/EC,HAS ADOPTED THIS DECISION:Article 1 The specifications of the projects of common interest identified by Decision No 1254/96/EC, are set out in the Annex.Article 2 Decision 96/537/EC is repealed.Article 3 This Decision is addressed to the Member States.Done at Brussels, 11 July 1997.For the CommissionChristos PAPOUTSISMember of the Commission(1) OJ No L 161, 29. 6. 1996, p. 147.(2) OJ No L 152, 11. 6. 1997, p. 12.(3) OJ No L 230, 11. 9. 1996, p. 16.ANNEX TRANS-EUROPEAN ENERGY NETWORKS Specification (in the right column) of projects of common interest (in the left column) identified by Decisions No 1254/96/EC and No 1047/97/EC ELECTRICITY NETWORKS >TABLE>>TABLE>>TABLE>>TABLE>NATURAL GAS NETWORKS >TABLE>>TABLE>>TABLE>>TABLE>